PER CURIAM.
This is a petition for writ of habeas corpus initially filed in the Supreme Court. That court issued its writ returnable to this court, and the respondent has filed his return thereto.
Petitioner contends his parole was revoked in a procedure which failed to accord him all of the procedural safeguards pronounced by the United States Supreme Court in Morrissey v. Brewer, 408 U.S. 471, 92 S.Ct. 2593, 33 L.Ed.2d 484 (1972).
Our review of the record herein consisting of the allegations of both the petition and the return, as well as the exhibits attached to the return, reveals that petitioner was afforded the necessary safeguards in connection with his parole revocation. The exhibits attached to the return show that a warrant was issued and served upon petitioner charging him with parole violation. He agreed to proceed to hearing after waiving counsel and the Parole Commission entered its order of revocation upon a finding that petitioner absconded from supervision in violation of the terms of his parole. In the circumstances reflected by the record herein, it is our view that the writ heretofore issued should be discharged on authority of our recent opin*669ion in Addison v. Florida Parole Board, 281 So.2d 906.
The writ is hereby discharged.
RAWLS, C. J., and WIGGINTON and SPECTOR, JJ., concur.